Citation Nr: 1123148	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from February 1942 to March 1944.  The Veteran is deceased and the appellant is the surviving stepchild.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's surviving spouse, and beneficiary, died on February [redacted], 2008.

2.  The appellant filed her application for accrued benefits on June 4, 2009.


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.152, 3.1000(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to accrued benefits as the stepchild of the deceased Veteran. 

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2010).  

Accrued benefits may be paid upon the death of a surviving spouse to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).  A stepchild is considered the Veteran's child.  38 C.F.R. § 3.57(b) (2010).

The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

In this case, the Veteran's surviving spouse, and beneficiary, died on February [redacted], 2008.  The appellant filed her application for accrued benefits on June 4, 2009; therefore, she did not file her claim within the applicable time period.  Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board concludes that the appellant's claim must be denied as a matter of law. 


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


